J-S63036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

SYNGUILA WILLIAMS

                             Appellant                No. 2201 EDA 2015


                   Appeal from the PCRA Order July 17, 2015
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0000488-2010

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and FITZGERALD,* J.

JUDGMENT ORDER BY FITZGERALD, J.:               FILED SEPTEMBER 27, 2016

        Appellant, Synguila Williams, appeals from the order dismissing her

Post Conviction Relief Act1 (“PCRA”) petition as untimely filed. She claims

plea counsel was ineffective by advising her that her sentence would be

concurrent with, and not consecutive to, her federal sentence. We affirm.

        We adopt the facts and procedural history as set forth in the PCRA

court’s opinion. See PCRA Ct. Op., 2/25/16, at 1-2. The court sentenced

Appellant on October 3, 2011, and she did not file a direct appeal.          Her

sentence became final on November 2, 2011.                The court docketed

Appellant’s first pro se PCRA petition on November 21, 2012. Counsel was

appointed and he filed an amended petition claiming Appellant’s pro se


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S63036-16


petition was timely filed and that her guilty plea was not knowing, voluntary,

and intelligently made.        Following a Pa.R.Crim.P. 907 notice, the court

dismissed Appellant’s petition on July 17, 2015. Appellant timely appealed

and timely filed a court-ordered Pa.R.A.P. 1925(b) statement.

        Before addressing the merits of Appellant’s claims, we examine

whether we have jurisdiction. See Commonwealth v. Fahy, 737 A.2d 214,

223 (Pa. 1999). “Our standard of review of a PCRA court’s dismissal of a

PCRA     petition   is   limited   to   examining   whether   the   PCRA   court’s

determination is supported by the evidence of record and free of legal error.”

Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en

banc) (citation omitted). A PCRA petition “must normally be filed within one

year of the date the judgment becomes final . . . unless one of the

exceptions in § 9545(b)(1)(i)-(iii) applies and the petition is filed within 60

days of the date the claim could have been presented.” Commonwealth v.

Copenhefer, 941 A.2d 646, 648 (Pa. 2007) (citations and footnote

omitted).

        After careful review of the record, Appellant’s brief,2 and the decision

by the PCRA court, we affirm on the basis of the PCRA court’s reasoning.

See PCRA Ct. Op. at 2-4 (holding (1) Appellant failed to plead and prove any

one of the three timeliness exceptions to the one-year time bar; and (2) on


2
    The Commonwealth did not file a brief.




                                         -2-
J-S63036-16


the merits, counsel explained to Appellant at the sentencing hearing that her

sentence would be consecutive to her federal sentence). Having discerned

no error, we affirm the order below.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/27/2016




                                       -3-
J-S63036-16




              -4-
                                                                                              Circulated 09/02/2016 01:05 PM




       IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

                                  CRIMINAL TRIAL DIVISION



COMMONWEAL TH OF PENNSYLV                         A~:.~CR~S8- Com~~~:,!~~~~000488-14 LED
                                                                  2010

                                                                    Op,nion
                           v.
                                                                                                     FEB 2 (2016
SYNGUILA WILLIAMS, Appellant
                                                          111111111111111
                                                                7411266511
                                                                              I Ill IllIll       CriminalAppealsUnit
                                                                                               FirstJudicialDistrictof PA
                                    OPINION OF THE COURT

         Appellant, Synguila Williams, appeals from this Court's denial of relief pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa. C.S.A. §9541 et seq. For the reasons

set forth below, this Court's Order denying relief should be affirmed.

         On October 3, 2011, Appellant entered into a negotiated guilty plea before this

Court to the charges of Robbery, Criminal Conspiracy and Possessing an Instrument of

Crime (PIC) and was sentenced to an aggregate prison term of five (5) to ten (10) years.

Specifically, Appellant received separate sentences of five (5) to ten (10) years for

Robbery and Conspiracy and one (1) to two (2) years for PIC.                             All sentences were

                                                                                  I
deemed to run concurrently with each other but consecutively                          to the eight and a half

(8'h) year federal sentence she then was serving for bank robbery.

         The plea was taken only after a jury was chosen and trial was to begin. At that

time, the lead charge against Appellant was Murder. In return for the negotiated plea, the

Commonwealth withdrew the murder charge. The charges stemmed from the December

29, 2007, murder and robbery of Claude Stewart Jones in Philadelphia.                           The facts as

recited by the prosecutor at the plea hearing indicated that Appellant set up the process

I Although the charges to which Appellant entered her plea and the five to ten year aggregate sentence were

negotiated between the parties, the issue of whether the sentence was to be consecutive or concurrent to her
federal sentence was left to the Court's discretion.
    which led to her co-defendants robbing the victim. During the robbery, one of her co-

    defendants, shot and killed the victim.       The facts recited by the Prosecutor, which

    Appellant accepted prior to entering the plea also noted that Appellant was to have shared

    in the proceeds of the robbery.   See N.T. 10/3111, 24-32.

           During the guilty plea colloquy Appellant acknowledged that the plea was made

    without any force, threats or promises beyond the negotiations.          N.T. 10/3/11, 11, 19.

    Appellant also acknowledged that she was satisfied with the advice of counsel.               N.T.

    10/3/11, 21. After being sentenced and after counsel explained that the sentence was to

nm "after?" the federal sentence Appellant acknowledged                  that she understood         the

sentence.      N.T. 10/3/11, 54.      Significantly,   voiced neither surprise, concern, nor an

objection to this "consecutive" aspect of the sentence.

           No petition to withdraw the plea or otherwise challenge the sentence was filed.

No other post sentence motions were filed. No appellate relief was sought.                 Appellant

was represented by Lee Mandell, Esq.

           On November 21, 2012, more than one year after Appellant's conviction became

final, Appellant filed a pro se motion seeking to have the instant sentence nm concurrent

to her federal sentence.       On December 12, Appellant, filed a pro se PCRA Petition.

Current counsel was appointed who filed an amended Petition on September 18, 2014. In

essence current counsel alleges Appellant's plea was involuntary in direct contradiction

of the record because prior counsel assured her that the sentence would run concurrent

with her then federal sentence.       After review, this Court denied the Petition as untimely.

The instant appeal followed.


2Counsel initially used the word consecutive. Appellant asked, "What that mean? Added on?" Counsel
said "Afterwords, yes."


                                                  2
        The present PCRA petition is governed by the amended PCRA because it was

filed after the effective       1996 date. The amended PCRA included time                           limitation

restrictions. Commonwealth v. Beasley, 74 l A.2d 1258, 1260 (Pa 1999). The timeliness

requirements of 42 Pa.C.S.A. §9545 (b) "are jurisdictional in nature, and the courts lack

jurisdiction to grant PCRA relief unless the petitioner can plead and prove that one of the

exceptions to the time bar applies." Commonwealth v. Gallman, 838 A.2d 768, 774-775

(Pa Super. 2003) (quoting Commonwealth v. Palmer, 814 A.2d 700, 704-705 (Pa. Super.

2002)). Under 42 Pa.C.S.A. §9545(b) (l) all PCRA petitions, must be filed within one

year of the date on which the judgment of sentence becomes "final," except three very

limited circumstances:

            (i) the failure to raise the claim previously was the result of interference by
            government officials with the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth of the Constitution or laws of the
            United States;
            (ii) the facts upon which the claim is predicated were unknown to the petitioner
            and could not have been ascertained by the exercise of due diligence; or
            (iii) the right asserted is a constitutional right that was recognized by the Supreme
            Court of the United States or the Supreme Court of Pennsylvania after the time any
            period provided in this section and has been held by that court to apply
            retroactively.
            42 Pa.C.S.A. § 9545(b) (I) (i)-(iii) (2006); Commonwealth v. Yarris, 731 A.2d
            581, 587 (Pa. 1999). See also Commonwealth v. Whitney, 817 A.2d 473, 477 (Pa.
            2003); Commonwealth v. Fahy, 737 A.2d 214, 218 (Pa. 1999).


        Moreover, 42 Pa.C.S.A. §9545(b) (2) states, "Any petition invoking an exception

provided in paragraph (l) shall be filed within 60 days of the date the claim could have

been presented."

        In an attempt to avoid the bar of waiver Appellant claims that following

sentencing she was transferred to a state facility. She was sedated and remained in a

"dazed and confused" state. She then was transferred to a federal prison without access

to state statutes, rules, and forms.



                                                    3
        The law is clear that this claim does not invoke any of the three enumerated

exceptions.      The claim could not be newly discovered    as   it allegedly was known to

Appellant at the sentencing hearing.        It does not invoke any retroactively appl iecl

constitutional    right.   It does   not   amount   to governmental       interference.   See

Conunomvealth v. Barrett, 761 A.2d. 145 (Pa. Superior 2000) (an inmate housed in a

restrictive housing unit which limited his library access does not invoke "governmental

interference" as contemplated by the PCRA.) Accordingly, we believe that Appellant has

fallen far short of raising a viable timely claim pursuant to the PCRA.

        As the instant petition was filed more that one year after the date on which the

judgment of sentence became final and as Appellant has neither pleaded nor proven any

of the three enumerated statutory exceptions, this Court was without jurisdiction to

entertain any claims pursuant to the PCRA.

        Accordingly, for the Reasons set forth above, the Order denying relief under the

PCRA should be affirmed.

                                                            BY THE COURT:




                                             4